This cause came on for further consideration upon respondent Larry G. Lillback’s filing of an application for reinstatement.
The court coming now to consider its order of March 15, 1989, suspending respondent, Larry G. Lillback, from the practice of law in Ohio for a period of two years pursuant to Gov. Bar R. V(7)(c) (see 41 Ohio St. 3d 13, 535 N.E. 2d 300), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24). Therefore,
IT IS ORDERED by the court that Larry G. Lillback be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.